Case 16-08346        Doc 40     Filed 03/25/19     Entered 03/25/19 16:31:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 08346
         Phillip King

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/10/2016.

         2) The plan was confirmed on 05/17/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/01/2017, 08/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/21/2018.

         5) The case was Dismissed on 12/11/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-08346             Doc 40         Filed 03/25/19    Entered 03/25/19 16:31:59                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $18,825.63
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $18,825.63


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,027.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $807.84
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,834.84

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Access Community Health Network         Unsecured          60.00           NA              NA            0.00        0.00
 AmeriCash Loans LLC                     Unsecured      3,500.00       3,411.84        3,411.84           0.00        0.00
 Argon Credit                            Unsecured      1,124.92       2,182.57        2,182.57           0.00        0.00
 Athletico Ltd                           Unsecured         150.03           NA              NA            0.00        0.00
 Becket & Lee                            Unsecured         693.00        693.69          693.69           0.00        0.00
 Capital One Bank                        Unsecured      1,793.00       1,822.60        1,822.60           0.00        0.00
 Capital One Bank                        Unsecured      1,206.00       1,206.14        1,206.14           0.00        0.00
 Capital One Bank                        Unsecured         908.00        919.23          919.23           0.00        0.00
 CELTIC BANK/CONTFINCO                   Unsecured         421.00           NA              NA            0.00        0.00
 Chase                                   Unsecured         496.00           NA              NA            0.00        0.00
 City Court of Tennessee                 Unsecured         140.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         100.00        200.00          200.00           0.00        0.00
 Comcast                                 Unsecured           0.00           NA              NA            0.00        0.00
 Complete Payment Recovery Services      Unsecured         279.80           NA              NA            0.00        0.00
 Exeter Finance Corporation              Unsecured           0.00        120.92          120.92           0.00        0.00
 Exeter Finance Corporation              Secured       25,634.00     25,754.92        25,634.00     10,681.53    3,309.26
 First Premier Bank                      Unsecured         249.00           NA              NA            0.00        0.00
 First Premier Bank                      Unsecured         176.00           NA              NA            0.00        0.00
 Genesis Financial Services Corp         Unsecured          90.00         92.22           92.22           0.00        0.00
 Green Cash - TrueAccord                 Unsecured      1,900.00            NA              NA            0.00        0.00
 Illinois Bell Telephone Company         Unsecured           0.00        836.35          836.35           0.00        0.00
 Illinois Tollway                        Unsecured      1,000.00       1,437.60        1,437.60           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         683.00        683.22          683.22           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         406.00        406.54          406.54           0.00        0.00
 medical recovery Speciaists LLC         Unsecured         383.00           NA              NA            0.00        0.00
 Mid America Bank & Trust                Unsecured         422.00           NA              NA            0.00        0.00
 Mid America Bank & Trust                Unsecured         365.00        359.16          359.16           0.00        0.00
 Midland Funding LLC                     Unsecured         451.00        451.14          451.14           0.00        0.00
 Midland Funding LLC                     Unsecured         451.00        451.12          451.12           0.00        0.00
 Midland Funding LLC                     Unsecured         420.00        420.47          420.47           0.00        0.00
 Midwest Orthopaedic Consultants         Unsecured         175.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-08346               Doc 40            Filed 03/25/19    Entered 03/25/19 16:31:59                Desc       Page 3
                                                               of 4



 Scheduled Creditors:
 Creditor                                                   Claim         Claim         Claim        Principal       Int.
 Name                                            Class    Scheduled      Asserted      Allowed         Paid          Paid
 Peak Therapeutics                            Unsecured          40.00           NA           NA             0.00        0.00
 Porania LLC                                  Unsecured         600.00        800.00       800.00            0.00        0.00
 Quantum3 Group                               Unsecured         310.00        310.66       310.66            0.00        0.00
 Resurgent Capital Services                   Unsecured         324.00        420.15       420.15            0.00        0.00
 Rush University Medical Group                Unsecured         195.00           NA           NA             0.00        0.00
 Rushmore Financial                           Unsecured      3,000.00            NA           NA             0.00        0.00
 Sprint Corp                                  Unsecured      2,200.00       2,317.33     2,317.33            0.00        0.00
 Syncb/Walmar                                 Unsecured         388.00           NA           NA             0.00        0.00
 TCF Bank                                     Unsecured         255.43           NA           NA             0.00        0.00
 TD Bank USA NA                               Unsecured         499.00        499.20       499.20            0.00        0.00
 United States Dept Of Education              Unsecured           0.00    47,610.55     47,610.55            0.00        0.00
 University of Ill. Hosp. & Health Sciences   Unsecured          75.00           NA           NA             0.00        0.00
 Webbank-Fingerhut                            Unsecured         414.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                           Claim           Principal                Interest
                                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                   $0.00              $0.00                  $0.00
       Mortgage Arrearage                                                 $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                       $25,634.00         $10,681.53              $3,309.26
       All Other Secured                                                  $0.00              $0.00                  $0.00
 TOTAL SECURED:                                                      $25,634.00         $10,681.53              $3,309.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                           $0.00                 $0.00               $0.00
        All Other Priority                                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                         $67,652.70                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                                      $4,834.84
           Disbursements to Creditors                                     $13,990.79

 TOTAL DISBURSEMENTS :                                                                                     $18,825.63




UST Form 101-13-FR-S (9/1/2009)
Case 16-08346        Doc 40      Filed 03/25/19     Entered 03/25/19 16:31:59            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
